RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 15a0036p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 TODD R. ROCHOW and JOHN ROCHOW, personal ┐
 representatives of the Estate of Daniel J. Rochow,     │
                                  Plaintiffs-Appellees, │
                                                        │       No. 12-2074
                                                        │
        v.                                              >
                                                        │
                                                        │
 LIFE INSURANCE COMPANY OF NORTH AMERICA,               │
                                 Defendant-Appellant. │
                                                        ┘
                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit
                    No. 2:04-cv-73628—Arthur J. Tarnow, District Judge.
                                    Argued: June 18, 2014
                              Decided and Filed: March 5, 2015

BEFORE: COLE, Chief Judge; KEITH, BOGGS, BATCHELDER, MOORE, CLAY,
GIBBONS, ROGERS, SUTTON, COOK, McKEAGUE, GRIFFIN, KETHLEDGE, WHITE,
STRANCH, and DONALD, Circuit Judges.

        McKEAGUE, J., delivered the opinion of the court in which BOGGS, BATCHELDER,
GIBBONS, ROGERS, SUTTON, COOK, GRIFFIN, and KETHLEDGE, JJ., joined, and
WHITE, J., joined in part. GIBBONS, J. (pp. 16–18), delivered a separate concurring opinion in
which BATCHELDER and COOK, JJ., joined. WHITE, J. (pp. 19–24), delivered a separate
opinion concurring in part and dissenting in part. STRANCH, J. (pp. 25–43), delivered a
separate dissenting opinion in which COLE, C.J., KEITH, MOORE, CLAY, and DONALD, JJ.,
joined, and WHITE, J., joined in part.

                                     _________________

                                         COUNSEL

ARGUED: Jeremy P. Blumenfeld, MORGAN, LEWIS, BOCKIUS LLP, Philadelphia,
Pennsylvania, for Appellant. Erik W. Scharf, SCHARF APPELLATE GROUP, Miami, Florida,
for Appellees. ON BRIEF: Jeremy P. Blumenfeld, MORGAN, LEWIS, BOCKIUS LLP,
Philadelphia, Pennsylvania, Brian T. Quinn, HONIGMAN MILLER SCHWARTZ & COHN,
LLP, Lansing, Michigan, for Appellant. Erik W. Scharf, SCHARF APPELLATE GROUP,




                                               1
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                   Page 2

Miami, Florida, John J. Cooper, COOPER LAW FIRM, PLLC, Troy, Michigan, for Appellees.
Waldemar J. Pflepsen, Jr., CARLTON FIELDS JORDEN BURT, P.A., Washington, D.C.,
Jerrold J. Ganzfried, HOLLAND & KNIGHT LLP, Washington, D.C., Julie Wilensky, LEWIS,
FEINBERG, LEE, RENAKER & JACKSON, P.C., Oakland, California, Mary Ellen signorille,
AARP, Washington, D.C., Mark D. DeBofsky, DEBOFSKY & ASSOCIATES, P.C., Chicago,
Illinois, for Amici Curiae.

                                       _________________

                                            OPINION
                                       _________________

        McKEAGUE, Circuit Judge. This is the second time this case has been before the Sixth
Circuit.   The first time, we affirmed the district court’s determination that defendant Life
Insurance Company of North America (“LINA”) acted arbitrarily and capriciously when it
denied Daniel Rochow’s claim for long-term disability benefits under the Employee Retirement
Income Security Act, 29 U.S.C. § 1001 et seq. (“ERISA”). Rochow v. LINA, 482 F.3d 860 (6th
Cir. 2007) (“Rochow I”). Our second review comes after the district court ordered that LINA
disgorge profits flowing from its wrongful denial of benefits. A divided three-judge panel
affirmed the district court’s order. Rochow v. LINA, 737 F.3d 415 (6th Cir. 2013) (“Rochow II”).
We granted rehearing en banc, thereby vacating Rochow II, in order to reconsider as a full court
whether the disgorgement award was proper.           For the reasons that follow, we vacate the
disgorgement award and remand the case to the district court to determine whether prejudgment
interest is appropriate.

                                                 I

        The facts of this case are adequately summarized in Rochow II and are reproduced here:

        In mid-2000, the late Daniel J. Rochow (“Rochow”), a principal of Universico
        Insurance Company (“Universico”), sold his interest in Universico to Arthur J.
        Gallagher & Co. (“Gallagher”) and became President of Gallagher. As an
        employee of Gallagher, Rochow was covered under Life Insurance Company of
        North America (“LINA”) policy number LK 30214. LINA’s policy provided for
        disability benefits if an employee gave “satisfactory proof” that “solely because of
        Injury or Sickness [the employee is] unable to perform all material duties of [his
        or her] Regular Occupation or a Qualified Alternative[.]” See Rochow v. LINA
        (“Rochow I”), 482 F.3d 860, 863–64 (6th Cir. 2007).
No. 12-2074                Rochow v. Life Ins. Co. of N. Am.                    Page 3

      In 2001, Rochow began to experience short term memory loss, occasional chills,
      sporadic sweating, and stress at work. Id. In July 2001, Gallagher demoted
      Rochow from President to Sales Executive-Account Manager because Rochow
      could no longer perform his duties as President. Id. Rochow continued to have
      difficulties, and as a result of his inability to perform his job, Gallagher forced
      Rochow to resign effective January 2, 2002. Id. In February 2002, Rochow
      experienced periods of amnesia and was hospitalized. Id. During his February
      2002 hospital stay, Rochow was diagnosed with HSV-Encephalitis, a rare and
      severely debilitating brain infection. Id.
      On or about December 31, 2002, Rochow filed a claim for long term disability
      benefits. LINA denied Rochow benefits stating that Rochow’s employment ended
      before his disability began. Rochow I, 482 F.3d at 864.
      Rochow appealed LINA’s denial and included medical records from 2001 that
      stated Rochow was suffering short-term memory loss during 2001. In denying
      Rochow’s appeal, LINA noted that Rochow experienced the effects of
      encephalitis during 2001 but denied coverage because Rochow continued to work
      and was not disabled until February 2002. Rochow I, 482 F.3d at 864.
      Rochow again appealed and included a report from Jack Tellerico, an area vice
      president for Gallagher, which identified the material duties of Rochow’s position
      with Gallagher and stated that during 2001, Rochow was not able to perform all
      the material duties of those jobs due to his lack of memory. LINA again denied
      Rochow’s claims stating, “[s]ince, Mr. Rochow’s long-term disability claim was
      not filed until after his termination date; his claim was denied because of, ‘not
      considered actively working at time of disability.’ It appears no additional
      documentation was provided which would support that Mr. Rochow was actively
      working when he became disabled.’” (Page ID 4056) (Joint App’x) (sic).
      Rochow appealed the denial a third time. LINA denied his claim for the final
      time stating Rochow had not presented any medical records to support his
      inability to work prior to the date he was terminated.
      On September 17, 2004, Rochow filed a complaint against Cigna Group
      Insurance, LINA’s parent company, in the United States District Court for the
      Eastern District of Michigan. Compl., ECF No. 1. The complaint states two
      claims under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3): one to recover full
      benefits due to the failure to pay benefits in violation of the terms of the plan and
      one to remedy the alleged breach of fiduciary duty in ERISA Section 404(a),
      29 U.S.C. § 1104(a).
      Defendant moved for judgment on the record and Plaintiff moved for summary
      judgment. On June 24, 2005, Judge Tarnow of the United States District Court for
      the Eastern District of Michigan heard oral arguments on the parties’ motions. At
      the conclusion of oral argument, Judge Tarnow stated on the record that LINA
      acted arbitrarily and capriciously in finding Rochow was not disabled while still
      employed and that Rochow had prevailed. In a one page order which
      incorporated the reasoning stated on the record, the Court granted Rochow’s
No. 12-2074                   Rochow v. Life Ins. Co. of N. Am.                          Page 4

      motion and denied LINA’s motion. The same day, the district court clerk filed a
      judgment which purported to dismiss the case and was signed by the district court
      clerk and Judge Tarnow.
      LINA appealed the June 24, 2005 Order denying Defendant’s motion and
      granting Plaintiff’s motion. Rochow moved to enforce judgment or require
      Defendant to post a supersedeas bond pursuant to Federal Rule of Civil Procedure
      62(d). Eventually this motion was withdrawn and Defendant deposited a
      supersedeas bond in the amount of $250,000.
      On April 3, 2007, a panel of this Court affirmed Judge Tarnow’s Order. Rochow I,
482 F.3d at 866. The Rochow I panel held the record supported the district
      court’s decision that LINA’s denial of Rochow’s claims was arbitrary and
      capricious, was not the result of a deliberate, principled reasoning process, and
      did not appear to have been made “‘solely in the interest of the participants and
      beneficiaries and [ ] for the exclusive purpose of [ ] providing benefits to
      participants and their beneficiaries’ as required by ERISA. 29 U.S.C.
      § 1104(A)(1).” Id. The opinion noted, “there is no ‘logical incompatibility
      between working full time and being disabled from working full time’” and that
      the policy required only “satisfactory proof of disability, not medical evidence.”
      Id. (internal citations omitted). On the same day, the clerk for this Court entered
      judgment stating “the order of the district court is AFFIRMED.” The clerk of this
      Court issued the mandate on April 26, 2007, and it was filed May 3, 2007.
      On May 10, 2007, the parties filed a stipulation “to toll the time for all parties and
      counsel to bring any post remand motions,” and the district court entered an Order
      tolling the filing deadlines for post-remand motions until further order of the
      court. On April 3, 2008, the district court referred the remaining issues in dispute
      to United States Magistrate Judge Whalen. Over the next few months, Judge
      Whalen held several status conferences.
      On November 10, 2008, LINA filed a statement of resolved and unresolved issues
      and Plaintiff1 filed motions for attorneys’ fees and costs and equitable accounting.
      LINA’s statement of issues represented that the parties still disputed several
      issues, including whether Plaintiff was entitled to a disgorgement of profits.

      Plaintiff also filed a motion seeking an equitable accounting and a request for
      disgorgement. In that motion, Plaintiff argued Rochow’s estate was entitled to
      disgorgement of profits because LINA breached its fiduciary duties, and
      disgorgement was necessary to prevent LINA’s unjust enrichment resulting from
      _________________
              1
                Rochow died on October 16, 2008, and the representative of his estate, Patrick Rochow,
      was substituted as plaintiff in this action. Later, Todd R. Rochow and John D. Rochow were
      substituted as administrators of Daniel Rochow’s estate and as plaintiffs in this case. For
      consistency, this opinion refers to all litigation actions taken on behalf of Rochow’s estate as
      actions by [Rochow].
No. 12-2074                   Rochow v. Life Ins. Co. of N. Am.                          Page 5

      profits it earned on the wrongfully retained benefits. Plaintiff supported the
      motion with the report of his expert, Dr. David C. Crosen. In calculating LINA’s
      “Return on (Average) Equity” (“ROE”), Dr. Crosen determined LINA used
      Rochow’s benefits to earn between 11 percent and 39 percent annually and,
      therefore, made approximately $2.8 million by retaining Rochow’s benefits.
      In June 2009, the district court granted Plaintiff’s motion for an equitable
      accounting of profits and disgorgement of the same. LINA then moved to strike
      Croson’s report and to preclude him from testifying as an expert on the ground
      that his principles and methods were unreliable under Federal Rule of Civil
      Procedure 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
      589 (1993). The motion was referred to the magistrate judge, who issued a report
      recommending that the motion be denied, noting that the matter was being tried to
      the court rather than a jury and finding that many of LINA’s objections went to
      the weight of Croson’s opinions, not their admissibility. The district court
      adopted the magistrate judge’s recommendation over LINA’s objections.
      After the parties briefed the issue, the district court conducted an evidentiary
      hearing in November 2011 on the issue of calculation of profits for disgorgement.
      At the hearing, LINA offered the testimony of its expert, Timothy Holzli, who
      served as the Chief Accounting Officer for the group insurance division of Cigna.
      Holzli opined Rochow’s withheld benefits earned LINA profits of $32,732. He
      arrived at that figure by treating the withheld benefits as though they were earning
      interest as part of LINA’s investment assets. On cross examination, Holzli
      acknowledged, however, that the account was not a separate or segregated
      account. He also conceded that LINA payed [sic] its operating expenses and
      benefits from the account, and the money in the account formed a basis for LINA
      to write insurance coverage.
      Following additional briefing and oral argument, the district court issued its
      decision on calculation of profits for disgorgement in March 2012.2 The district
      court adopted Croson’s ROE metric as the basis for determining the profits LINA
      gained from the wrongfully withheld funds, and it rejected Holzli’s retained
      investment margin metric. It did so, in part, based upon its factual finding that the
      subject money was not placed in a separate investment account, but rather was
      available for LINA to use for any business purpose. In the last paragraph of its
      decision, the district court stated:

            Plaintiff will, within two weeks from this order, submit a final
            amount to be disgorged by Defendant based upon the Court’s
            rulings, above. Defendant may then submit a memorandum in
      _________________
              2
               The district court’s decision is reported at Rochow v. LINA, 851 F. Supp. 2d 1090 (E.D.
      Mich. 2012).
No. 12-2074                      Rochow v. Life Ins. Co. of N. Am.                          Page 6

                 response within seven days. This memorandum is limited only to
                 any objections regarding the accuracy of Plaintiff’s calculations
                 based on this order, and is not an invitation to relitigate issues
                 already decided by this Court.
        (Page ID 3576).
        On May 4, 2012, in its response brief to Plaintiff’s final calculation of
        disgorgement, LINA argued for the first time that permitting disgorgement was
        outside the scope of the mandate in the first appeal. Nonetheless, on July 24,
        2012, the district court ordered disgorgement of $3,797,867.92. The court noted,
        “Defendant has, in response to a proposed order submitted by Plaintiff, raised
        objections. To the extent that these objections do not simply repeat arguments
        already rejected by the Court, and raise new issues in Defendant’s argument
        concerning the ‘mandate rule,’ they are untimely and will not be considered.”
        (Page ID 3907). LINA timely appealed.

Rochow II, 737 F.3d at 417–20 (alteration in original).

        On December 6, 2013, a panel of this court affirmed the disgorgement award, holding
that disgorgement was properly ordered under ERISA § 502(a)(3) for LINA’s breach of
fiduciary duty and that Rochow’s claim for such relief was not an impermissible repackaging of
a claim for wrongful denial of benefits under § 502(a)(1)(B). Id. at 423. The Rochow II panel
stated that the successful result obtained by Rochow on his claim for wrongful denial of benefits
in Rochow I did not preclude additional relief on Rochow’s breach-of-fiduciary-duty claim. Id.
at 422–23. LINA’s petition for en banc rehearing was granted on February 19, 2014, vacating
the panel’s decision in Rochow II.

                                                       II

        There is essentially one issue before us: Is Rochow entitled to recover under both ERISA
§ 502(a)(1)(B) and § 502(a)(3) for LINA’s arbitrary and capricious denial of long-term disability
benefits? As a result of our ruling in Rochow I, Rochow recovered all benefits that he had been
wrongfully denied under § 502(a)(1)(B). We now decide whether Rochow may also recover
under § 502(a)(3), which makes “appropriate equitable relief” available to redress such
violations as a breach of fiduciary duty.1 The district court held that Rochow could recover

        1
         We assume, for present purposes, that the district court made a finding that LINA breached a fiduciary
duty owed to Rochow. However, the district court’s various orders are devoid of any such express finding. When
the case was before the district court on the issue of whether the plan administrator arbitrarily and capriciously
No. 12-2074                        Rochow v. Life Ins. Co. of N. Am.                                Page 7

under both provisions because Rochow pleaded claims for two distinct kinds of relief, namely
one claim to recover benefits arbitrarily and capriciously denied by LINA, and one claim for
disgorgement of profits realized by LINA as a result of its breach of fiduciary duty consisting of
the arbitrary and capricious denial of benefits. Contrary to Rochow’s arguments, Rochow is
made whole under § 502(a)(1)(B) through recovery of his disability benefits and attorney’s fees,
and potential recovery of prejudgment interest, discussed below. Allowing Rochow to recover
disgorged profits under § 502(a)(3), in addition to his recovery under § 502(a)(1)(B), based on
the claim that the wrongful denial of benefits also constituted a breach of fiduciary duty,
would—absent a showing that the § 502(a)(1)(B) remedy is inadequate—result in an
impermissible duplicative recovery, contrary to clear Supreme Court and Sixth Circuit precedent.

         ERISA has six remedial provisions. The remedial provisions relevant to this action are
§ 502(a)(1)(B) and § 502(a)(3), which state:

denied benefits, the court ruled from the bench in granting summary judgment for Rochow. The transcript of the
hearing reveals no express finding of a breach of fiduciary duty. R. 19, Hearing Tr. at 24, Page ID 4095. Further,
the one-page order that memorialized the district court’s ruling includes the finding simply that “the denial of
Plaintiff’s claim was arbitrary and capricious.” R. 16, Order at 1, Page ID 105. There is no mention of a breach of
fiduciary duty. The judgment order that issued the same day, apart from granting Rochow’s claim for benefits
wrongfully denied, “dismissed” the case. That is, the district court appeared to have dismissed the breach-of-
fiduciary-duty claim as a claim pled in the alternative and rendered moot by Rochow’s success on the principal
claim. R. 17, Judgment, Page ID 106.
         In Rochow I, similarly, we did not address any claim for breach of fiduciary duty, or even use the terms
“fiduciary,” “duty,” or “breach” in the opinion. Admittedly, one could infer from Rochow I that LINA’s fiduciary
duty was alluded to in the observation that LINA’s decision did not appear to have been made “‘solely in the interest
of the participants and beneficiaries and [ ] for the exclusive purpose of [ ] providing benefits to participants and
their beneficiaries’ as required by ERISA. 29 U.S.C. § 1104(a)(1).” See Rochow I, 482 F.3d at 866. However, no
ruling on a breach-of-fiduciary-duty claim was before the court and the opinion contains no analysis of the point.
          After the district court’s initial decision was affirmed and the district court took up the motion for equitable
accounting, however, the court rejected LINA’s argument that it had not made the requisite finding of a breach of
fiduciary duty to trigger the availability of equitable relief. Citing Varity, the court stated, “an arbitrary or capricious
denial of benefits can count as a breach of fiduciary duty.” R. 67, Order at 4, Page ID 935. Further, when the
district court set the method of accounting for the disgorgement award, it stated “it has already been determined that
Defendant owed Plaintiff a duty of loyalty and breached this duty through its arbitrary and capricious denial of
disability benefits to Plaintiff.” R. 113, Order at 2, Page ID 3562. The district court thus treated its finding of an
arbitrary and capricious denial of benefits, in and of itself, as a breach of fiduciary duty. The district court never
identified any other grounds for finding a breach of a fiduciary duty. In the district court’s ruling, it was one and the
same injury that made out two distinct ERISA violations and justified both remedies.
          Though we are aware of no persuasive authority for the proposition that a wrongful denial of benefits in
and of itself constitutes a breach of fiduciary duty remediable under both § 502(a)(1)(B) and § 502(a)(3), we
assume, without deciding, that the district court permissibly found a breach of fiduciary duty based on the
administrator’s arbitrary and capricious denial of benefits. The dissenting opinion suggests other ways in which
LINA might be deemed to have breached a fiduciary duty, but the district court’s judgment now under review
clearly includes no such ruling. Careful review of the district court rulings cited in the dissent discloses that the
asserted findings of other instances of misconduct by LINA were not identified by the district court as grounds for
holding that LINA breached its fiduciary duty.
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                    Page 8

       (a) Persons empowered to bring a civil action
       A civil action may be brought—
       (1) by a participant or beneficiary—
               ...
               (B) to recover benefits due him under the terms of his plan, to
               enforce his rights under the terms of the plan, or to clarify his
               rights under the terms of the plan;
               ...
       (3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice
       which violates any provision of this subchapter or the terms of the plan, or (B) to
       obtain other appropriate equitable relief (i) to redress such violations or (ii) to
       enforce any provisions of this subchapter or the terms of the plan.

29 U.S.C. § 1132(a).

       Unfortunately for Rochow, Supreme Court precedent construing the interplay of these
provisions dictates a result contrary to that reached by the district court. In Varity Corp. v.
Howe, 516 U.S. 489 (1996), the Supreme Court allowed a group of plaintiffs, who were unable
to bring a claim under § 502(a)(1)(B), to bring suit for breach of fiduciary duty under
§ 502(a)(3). As the Court explained, § 502(a)(3) “functions as a safety net, offering appropriate
equitable relief for injuries caused by violations that § 502 does not elsewhere adequately
remedy.” Id. at 513. Importantly, however, the Varity Court limited this expansion of ERISA
coverage by noting that “where Congress elsewhere provided adequate relief for a beneficiary’s
injury, there will likely be no need for further equitable relief, in which case such relief normally
would not be appropriate.” Id. at 515 (emphasis added) (internal quotation marks omitted).

       The Varity Court thus emphasized that ERISA remedies are concerned with the adequacy
of relief to redress the claimant’s injury, not the nature of the defendant’s wrongdoing. The
district court’s use of equitable relief under § 502(a)(3) as the vehicle for its disgorgement award
misses the mark. Instead of focusing on the relief available to make Rochow whole, the award
reflects concern that LINA had wrongfully gained something, a consideration beyond the ken of
ERISA make-whole remedies. Varity indicates that equitable relief is not ordinarily appropriate
where Congress has elsewhere provided adequate means of redress for a claimant’s injury. In
other words, a claimant cannot pursue a breach-of-fiduciary-duty claim under § 502(a)(3) based
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                   Page 9

solely on an arbitrary and capricious denial of benefits where the § 502(a)(1)(B) remedy is
adequate to make the claimant whole. Here, there is no showing that the benefits recovered by
Rochow, plus the attorney’s fees awarded, plus the prejudgment interest that may be awarded on
remand, are inadequate to make Rochow whole. Absent such a showing, there is no trigger for
“further equitable relief” under Varity.

       If an arbitrary and capricious denial of benefits implicated a breach of fiduciary duty
entitling the claimant to disgorgement of the defendant’s profits in addition to recovery of
benefits, then equitable relief would be potentially available whenever a benefits denial is held to
be arbitrary or capricious. This would be plainly beyond and inconsistent with ERISA’s purpose
to make claimants whole. Tellingly, the appellate briefing contains citation to no case that
allowed disgorgement of profits under § 502(a)(3) after the claimant recovered for wrongful
denial of benefits under § 502(a)(1)(B).

       Here in the Sixth Circuit we have had occasion to apply Varity’s teaching on the
relationship between § 502(a)(1)(B) and § 502(a)(3) in Wilkins v. Baptist Healthcare System,
Inc., 150 F.3d 609 (6th Cir. 1998). In Wilkins, Wilkins applied for long-term disability benefits
and, after the plan administrator denied his claim, sued for benefits under § 502(a)(1)(B) and for
equitable relief under § 502(a)(3) based on breach of fiduciary duty. We denied relief under
§ 502(a)(3) stating:

       Because [§ 502(a)(1)(B)] provides a remedy for Wilkins’s alleged injury that
       allows him to bring a lawsuit to challenge the Plan Administrator’s denial of
       benefits to which he believes he is entitled, he does not have a right to a cause of
       action for breach of fiduciary duty pursuant to [§ 502(a)(3)].

Id. at 615. Just like the plaintiff in Wilkins, Rochow is not entitled to relief under the catchall
provision: such relief is unnecessary and unavailable because he has an adequate remedy under
§ 502(a)(1)(B).

       LINA thus contends the district court’s disgorgement award contravenes Wilkins and
allows a claimant to improperly repackage a claim for benefits wrongfully denied as a cause of
action for breach of fiduciary duty. Rochow insists that Wilkins provided a way to ensure only
that claimants do not attempt an “end run” around ERISA’s limitations by repackaging an
unsuccessful claim for benefits as a claim for “appropriate relief” based on an alleged breach of
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 10

fiduciary duty. Rochow claims that Wilkins bars relief sought under § 502(a)(3) only if that same
type of relief could have been obtained under § 502(a)(1)(B). Because he purportedly seeks a
type of relief under § 502(a)(3) (i.e., disgorgement of LINA’s profits) different from and in
addition to what is available to him under § 502(a)(1)(B), Rochow contends that Wilkins does not
preclude his claim for this additional remedy to obtain complete relief.

       Rochow mischaracterizes Wilkins. A claimant can pursue a breach-of-fiduciary-duty
claim under § 502(a)(3), irrespective of the degree of success obtained on a claim for recovery of
benefits under § 502(a)(1)(B), only where the breach of fiduciary duty claim is based on an
injury separate and distinct from the denial of benefits or where the remedy afforded by
Congress under § 502(a)(1)(B) is otherwise shown to be inadequate. See Gore v. El Paso Energy
Corp. Long Term Disability Plan, 477 F.3d 833, 840–42 (6th Cir. 2007). Wilkins simply affords
no support for the argument that § 502(a)(3) equitable relief may be appropriate to further
redress a wrongful denial of benefits adequately remediable under § 502(a)(1)(B). Rather,
Wilkins makes clear that the availability of relief under § 502(a)(3) is contingent on a showing
that the claimant could not avail himself or herself of an adequate remedy pursuant to
§ 502(a)(1)(B). Wilkins, 150 F.3d at 615.

       Rochow contends there is no legitimate concern about impermissible claim
“repackaging” when a benefits-claimant prevails and seeks “other appropriate equitable relief.”
We disagree. Impermissible repackaging is implicated whenever, in addition to the particular
adequate remedy provided by Congress, a duplicative or redundant remedy is pursued to redress
the same injury. Because Rochow was able to avail himself of an adequate remedy for LINA’s
wrongful denial of benefits pursuant to § 502(a)(1)(B), he cannot obtain additional relief for that
same injury under § 502(a)(3).

       In Hill v. Blue Cross and Blue Shield of Michigan, 409 F.3d 710 (6th Cir. 2005), we
further clarified the interplay of § 502(a)(1)(B) and § 502(a)(3). In Hill, the plaintiffs brought a
class-action lawsuit seeking individual relief for wrongfully denied benefits under § 502(a)(1)(B)
and for plan-wide injunctive relief under § 502(a)(3) based upon the defendant’s alleged breach
of its fiduciary duty. The district court dismissed the § 502(a)(3) claim, finding that “these
claims were merely repackaged claims for individual benefits and did not constitute actual
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                   Page 11

fiduciary-duty claims.” Id. at 717. We reversed. Whereas Wilkins involved the rejection of
fiduciary-duty claims on the basis that they were actually disguised individual-benefits claims, in
Hill the need for relief under the catchall provision arose out of a defect in plan-wide claim
handling procedures, implicating a different injury. “The award of benefits to a particular
[plaintiff] based on an improperly denied claim for emergency-medical-treatment expenses will
not change the fact that [defendant] is using an allegedly improper methodology for handling . . .
claims.” Id. at 718. To remedy this separate and distinct injury, we permitted injunctive relief
under § 502(a)(3), not an additional award of monetary damages for the same denial of benefits.
Thus, Hill recognized an exception to Varity and Wilkins where “[o]nly injunctive relief of the
type available under [§ 502(a)(3) would] provide the complete relief sought by Plaintiffs by
requiring [Defendant] to alter the manner in which it administers all the Program’s claims . . . .”
Id. at 718 (emphasis added). In Hill, as in Varity, the primary purpose of ERISA was given
effect—ensuring availability of an adequate remedy to make the plaintiffs whole.

       The present case does not fall within the Hill exception to Varity and Wilkins. Hill
distinguished between the denial of individual claims and plan-wide mishandling of claims as
two distinct injuries. Section 502(a)(1)(B) provided relief for the denial of the Hill plaintiffs’
individual benefits, and § 502(a)(3) remedied the systemic plan-wide problems that posed a
potential for future injury. Contrast Hill with the present case, where the only asserted injury to
Rochow is the denial of benefits and withholding of the same benefits. These are not distinct
injuries; they are one and the same injury. Because Rochow has an adequate and effective
remedy for this injury under § 502(a)(1)(B), he is not also entitled to relief under § 502(a)(3).

       Rochow continues to claim that the disgorgement award (“equitable accounting”)
remedies an injury entirely distinct from the injury remedied by recovery of his benefits, and that
he has therefore suffered two distinct injuries. Rochow contends that he suffered his first injury
when LINA improperly denied his benefits, and he suffered his second “injury” when LINA
used the funds it owed him to generate $3.7 million in profits for its own account without
remitting the profits to him. Yet, in an action for wrongful denial of benefits, like this one, the
denial of benefits necessarily results in a continued withholding of benefits until the denial is
either finalized or rectified. The denial is the injury and the withholding is simply ancillary
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                Page 12

thereto, the continuing effect of the same denial. Together they comprise a single injury. By
withholding payment of benefits until the denial was either finalized or rectified, LINA did not
violate a second, distinct duty owed to Rochow and did not inflict a second injury.

       Nor can it be said that Rochow suffered a second injury, or that his injury was
exacerbated, as a result of any gain realized by LINA before it paid the wrongfully withheld
benefits. Rochow’s loss remained exactly the same irrespective of the use made by LINA of the
withheld benefits.    Despite Rochow’s creative use of semantics, the reality remains clear:
Rochow suffered one injury, the denial of his benefits. And neither Rochow nor the dissent has
succeeded in identifying any way in which the remedy available under § 502(a)(1)(B)—i.e.,
recovery of benefits and attorney’s fees and, potentially, prejudgment interest—is inadequate to
make Rochow whole. The remedy Congress chose to make available under § 502(a)(1)(B)
having thus not been shown to be inadequate, it follows that permitting Rochow to obtain further
equitable relief for the same injury under § 502(a)(3) would contravene the scheme established
by Congress as well as the Supreme Court’s teaching in Varity.

       Rochow cites two cases to support his claim that he is entitled to equitable relief under
§ 502(a)(3). He contends that Edmonson v. Lincoln Nat’l Life Ins. Co., 725 F.3d 406 (3d Cir.
2013), stands for the proposition that disgorgement of profits may be an appropriate remedy for
breach of fiduciary duty even in the absence of a showing of financial loss by the claimant. The
discussion in Edmonson on which Rochow relies is addressed solely to the question whether an
ERISA claimant had standing to bring a claim for disgorgement of profits notwithstanding a lack
of showing of financial loss. The court answered this question in the affirmative, based on trust
law principles. Id. at 415–17. However, the court ultimately denied relief for lack of a showing
of a breach of fiduciary duty and lack of a showing that any such breach proximately caused
injury to the claimant. Id. at 423–26. There was no claim in Edmonson for benefits wrongfully
denied, but only a stand-alone claim for breach of fiduciary duty. Hence, the Edmonson court
did not have occasion to address the interplay of § 502(a)(1)(B) and § 502(a)(3) or to consider
whether the availability of other remedies under ERISA rendered equitable relief under
§ 502(a)(3) inappropriate. Edmonson’s observations about standing, viewed in context, are of
limited significance to the issue before us.
No. 12-2074                       Rochow v. Life Ins. Co. of N. Am.                           Page 13

         Rochow also relies on CIGNA Corp. v. Amara, 131 S. Ct. 1866, 1881 (2011), to support
his argument that the failure to show a second, distinct injury is not fatal to his disgorgement
award under § 502(a)(3). In Amara, he contends, the Court recognized that in an action for
equitable relief under § 502(a)(3), the requisite “actual harm” may consist simply of “the loss of
a right protected by ERISA or its trust-law antecedents.” Id. at 1881. Again, the argument
misses the point. There is no dispute that “appropriate equitable relief” may be obtained under
§ 502(a)(3) to redress an ERISA violation by a plan fiduciary. The point, as detailed above, is
that Rochow did not suffer an injury remediable under § 502(a)(3) in this case. Rochow suffered
the wrongful denial of his benefits, an injury adequately remedied under § 502(a)(1)(B). Despite
Rochow’s insistence to the contrary, his breach-of-fiduciary-duty claim for disgorgement of
profits is nothing but a repackaged claim for benefits wrongfully denied, a claim for which, per
Varity, additional equitable relief is not appropriate because not necessary to make Rochow
whole. Rochow’s reliance on Amara is to no avail.

         Rochow insists that Varity and Amara, read together, indicate that a plaintiff may obtain
relief under both § 502(a)(1)(B) and § 502(a)(3) if “other appropriate equitable relief” is
necessary to make the plaintiff whole for injury caused by the wrongful denial of benefits. He
argues that Varity made clear that “other appropriate equitable relief” may be available under
§ 502(a)(3) when a party cannot obtain relief under § 502(a)(1)(B). Further, Amara identified a
range of equitable remedies potentially available under § 502(a)(3), including surcharge.2
Reading Varity and Amara together thus supports the notion, Rochow contends, that
disgorgement of profits is available in the instant case because recovery of benefits under
§ 502(a)(1)(B) did not make him whole for the injury caused by LINA’s breach of fiduciary
duty.

         Rochow’s reading misses a logical step:                “other appropriate equitable relief” is not
necessary to make him whole. While Varity certainly acknowledges the possibility of equitable

         2
          The statements made by the Supreme Court in Amara regarding the equitable remedies available to courts
under § 502(a)(3) are merely dicta. The sole question before the Court in Amara was whether the district court
applied the correct legal standard in determining whether CIGNA’s failure to inform its employees of changes to the
benefits plan caused its employees sufficient injury to warrant legal relief. Amara, 131 S. Ct. at 1871. The Court
also discussed whether § 502(a)(1)(B) authorized the relief the district court awarded. In finding that § 502(a)(1)(B)
was not the appropriate remedy, the Court went on to acknowledge that § 502(a)(3) authorizes forms of relief similar
to § 502(a)(1)(B). However, the Court did not decide what remedies were available, and did not conclusively decide
which remedy was appropriate in the case before it. Id. at 1880.
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 14

relief, and Amara outlines the scope of potential equitable relief, when appropriate, the Supreme
Court has never stated that recovery under both § 502(a)(3) and § 502(a)(1)(B) may be warranted
for a single injury. Rochow claims two injuries—the arbitrary and capricious denial of benefits,
and the breach of fiduciary duty consisting of the continued withholding of the wrongfully
denied benefits. These “injuries,” however, as explained above, are indistinguishable. The
Court in Varity made clear that equitable relief is not ordinarily appropriate where Congress has
provided adequate relief for a claimant’s injury. The purpose behind ERISA continues to be
remedial, and Rochow’s injury was remedied when he was awarded the wrongfully denied
benefits and attorney’s fees—as potentially supplemented by award of prejudgment interest, still
to be determined. Despite Rochow’s attempts to obtain equitable relief by repackaging the
wrongful denial of benefits claim as a breach-of-fiduciary-duty claim, there is but one
remediable injury and it is properly and adequately remedied under § 502(a)(1)(B). Rochow and
our dissenting colleagues wholly fail to explain how his § 502(a)(1)(B) remedies are inadequate
to remedy his injury.

       Rochow’s final argument is that even if the disgorgement relief is not available under
§ 502(a)(3), he is entitled to prejudgment interest under § 502(a)(1)(B), a matter the district court
failed to address. We acknowledge that prejudgment interest may be awarded in an appropriate
case under ERISA. “Though ERISA does not address the propriety of awarding prejudgment
interest, prejudgment interest may be awarded in the discretion of the district court. Awards of
prejudgment interest are compensatory, not punitive, and a finding of wrongdoing by the
defendant is not a prerequisite to such an award.” Tiemeyer v. Cmty. Mut. Ins. Co., 8 F.3d 1094,
1103 (6th Cir. 1993), cert. denied, 511 U.S. 1005 (1993) (internal quotations and citations
omitted); see also Wells v. U.S. Steel, 76 F.3d 731, 737 (6th Cir. 1996) (holding that district court
did not abuse its discretion in awarding prejudgment interest when pension fund wrongfully
withheld benefits).

       Prejudgment interest cannot be awarded, however, at a rate so high that the award
amounts to punitive damages:

       Although prejudgment interest is typically not punitive, an excessive prejudgment
       interest rate would overcompensate an ERISA plaintiff, thereby transforming the
       award of prejudgment interest from a compensatory damage award to a punitive
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 15

       one in contravention of ERISA’s remedial goal of simply placing the plaintiff in
       the position he or she would have occupied but for the defendant’s wrongdoing.

Ford v. Uniroyal Pension Plan, 154 F.3d 613, 616 (6th Cir. 1998). An interest award should
“simply compensate a beneficiary for the lost interest value of money wrongfully withheld from
him or her.” Rybarczyk v. TRW, Inc., 235 F.3d 975, 985 (6th Cir. 2000) (quoting Ford, 154 F.3d
at 618). An excessive prejudgment interest rate would “contravene ERISA’s remedial goal of
simply placing the plaintiff in the position he or she would have occupied but for the defendant’s
wrongdoing.” Schumacher v. AK Steel Corp. Retirement Accumulation Pension Plan, 711 F.3d
675, 686 (6th Cir. 2013). Conversely, an exceedingly low award would fail to make the plaintiff
whole. Id.

       Rochow’s request for prejudgment interest appears to be a remedy the district court could
have granted, though not at an excessive rate. In his initial complaint, Rochow requested various
forms of relief, including an “[o]rder compelling Defendant to pay Plaintiff forthwith the full
amount of employee benefits due him and to continue such payments for a period set forth in the
Plan, including interest on all unpaid benefits.” R. 1, Compl. at 6, Page ID 6. Rochow also
requested “[r]easonable attorney fees and costs” and “[s]uch other relief as may be just and
appropriate.” Id. When the case was remanded to the district court following Rochow I, the
parties treated prejudgment interest as a live issue, fully briefing the issue in connection with the
proceedings on equitable remedies. Yet when disgorgement of profits was ordered, the question
of prejudgment interest was given no further consideration. Rochow thus prayed for such relief
in his complaint and has preserved his request throughout the proceedings. The issue having
been thus far been pretermitted through no fault of the parties, we remand the case once more to
the district court for fresh consideration of Rochow’s entitlement to prejudgment interest.

                                                III

       For the reasons stated above, we VACATE the district court’s disgorgement award under
§ 502(a)(3) and REMAND the case to the district court for consideration of whether and, if so,
to what extent, award of prejudgment interest is warranted under § 502(a)(1)(B) to make
Rochow whole.
No. 12-2074                        Rochow v. Life Ins. Co. of N. Am.                              Page 16

                                                _________________

                                                 CONCURRENCE
                                                _________________

         JULIA SMITH GIBBONS, Circuit Judge, concurring.                               If one accepts the rather
charitable assumptions made in footnote 1 of the majority opinion, its reasoning is entirely
correct. For that reason I concur in it. I write separately to note, however, that if one does not
make those assumptions, the district court’s disgorgement order cannot stand for purely
procedural reasons.

         Rochow’s complaint stated two claims: He alleged that LINA wrongfully denied him
benefits under 29 U.S.C. § 1132(a)(1)(B), and he alleged that in doing so, LINA breached its
fiduciary duties under 29 U.S.C. § 1104(a). The second claim was styled as one arising under
29 U.S.C. § 1132(a)(3). In his prayer for relief, in addition to seeking an order compelling LINA
to pay him the benefits he believed he was due, Rochow sought disgorgement of any profits that
LINA had obtained as a result of its conduct.

         The parties filed cross-motions for summary judgment. LINA requested that the district
court affirm its denial of Rochow’s claim for benefits.                      Rochow asserted only that LINA
                                                                             1
erroneously denied him benefits pursuant to § 1132(a)(1)(B). He styled his summary judgment
motion as a motion for partial summary judgment, did not argue his breach-of-fiduciary-duty
claim under § 1104(a) and § 1132(a)(3), and did not mention disgorgement. When the district
court issued an order memorializing its from-the-bench grant of Rochow’s motion, it granted
summary judgment in full and made no mention of Rochow’s second claim.

         Were there any doubt that Rochow’s § 1132(a)(3) claim no longer remained in the suit,
the district court’s judgment ordered the case “DISMISSED.” This was a final judgment,
conferring upon the Rochow I panel appellate jurisdiction pursuant to 28 U.S.C. § 1291. There
was no other basis for appellate jurisdiction, as the district court did not issue an injunction
triggering the application of 28 U.S.C. § 1292(a), nor did it certify the case for interlocutory

         1
          Among the other relief he sought, Rochow requested “[a] full and accurate accounting by Defendant of all
computations for Plaintiff’s disability benefits in sufficient detail so that Plaintiff may ascertain that his benefits are
being paid in the proper amount.”
No. 12-2074                    Rochow v. Life Ins. Co. of N. Am.                  Page 17

appeal pursuant to 28 U.S.C. § 1292(b). Rochow raised no issue on appeal regarding the district
court’s failure to address his breach of fiduciary duty claim. The Rochow I panel affirmed the
district court’s grant of Rochow’s motion for summary judgment, thus ending the case. The
district court had ordered the case dismissed. A panel of this court had affirmed. And the panel
did not remand the case to the district court.

       Pursuant to the parties’ stipulation, however, the district court agreed to accept “post-
remand” motions. But the case had never been remanded, and, of course, the parties could not
stipulate to the district court’s retention of jurisdiction. Still, the district court permitted Rochow
to resuscitate his abandoned disgorgement claim, after Rochow moved for the court “to supervise
the equitable accounting granted with summary judgment.” This motion was highly problematic.
For starters, the district court never granted equitable accounting as part of its summary
judgment order. And to the extent Rochow mentioned “accounting” in his motion for summary
judgment, he sought an accounting of the amount of benefits due so that he could ensure “that his
benefits [we]re being paid in the proper amount,” not equitable accounting tantamount to
disgorgement. LINA is not without fault either. It spent years litigating the case without
bringing these procedural defects to the district court’s attention.

       When the district court finally granted Rochow’s motion for equitable accounting and
ordered LINA to disgorge profits, it violated the mandate rule. The mandate rule is a multi-
faceted “rule” governing the relationship between the courts of appeals and the district courts.
Its fundamental principle is straightforward: A district court may not contravene an appellate
court’s mandate. United States v. Campbell, 168 F.3d 263, 265 (6th Cir. 1999). For instance, if
a case is remanded, the mandate rule “forecloses relitigation of issues expressly or impliedly
decided by the appellate court.” United States v. O’Dell, 320 F.3d 674, 679 (6th Cir. 2004)
(internal quotation marks omitted). And “where an issue was ripe for review at the time of an
initial appeal but was nonetheless foregone, the mandate rule generally prohibits the district court
from reopening the issue on remand unless the mandate can reasonably be understood as
permitting it to do so.” Id.

       Here, the Rochow I panel did not remand the case to the district court, so any “post-
remand” litigation was contrary to this court’s mandate. See United States v. Hamilton, 440 F.3d
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 18

693, 697–98 (5th Cir. 2006); Green v. Nevers, 196 F.3d 627, 632 (6th Cir. 1999). Even if
Rochow I could be read as remanding the case to the district court for the issuance of a remedy, a
district court violates the mandate rule when it orders an additional remedy beyond that
contemplated by the appellate panel’s opinion. See Briggs v. Pa. R.R. Co., 334 U.S. 304, 306
(1948); Schake v. Colt Indus. Operating Corp. Severance Plan for Salaried Emps., 960 F.2d
1187, 1191 (3d Cir. 1992); Stiller v. Squeez-A-Purse Corp., 296 F.2d 504, 506 (6th Cir. 1961).
Since Rochow had abandoned his claim for disgorgement under § 1132(a)(3) by not seeking its
resolution in the district court after that court treated a motion for “partial” summary judgment as
one warranting summary judgment on all issues and by not raising the district court’s failure to
resolve the breach of fiduciary duty claim on appeal, the district court violated the mandate rule
when it ordered disgorgement.

       Our mandate issued on May 3, 2007. Over seven years later this case is still being
litigated. The majority’s charitable view of the case’s procedural history allows that unfortunate
history to continue with some legitimacy. In short, while I agree with the majority’s analysis if
one accepts its accommodations in footnote 1 to reposition the case for en banc review, I am
unable to refrain from presenting another take on the history of this case, one which would
preclude the district court’s jurisdiction to order any further relief, except the prejudgment
interest directed by the majority opinion.
No. 12-2074                     Rochow v. Life Ins. Co. of N. Am.                        Page 19

                 ______________________________________________________

                    CONCURRING IN PART AND DISSENTING IN PART
                 ______________________________________________________

        HELENE N. WHITE, Circuit Judge, concurring in part and dissenting in part.

        I write separately because I do not entirely agree or disagree with either the majority or
dissenting opinion. I would vacate the judgment on the basis that the order of disgorgement is
not adequately supported. I would, however, permit consideration of a refashioned disgorgement
remedy on remand if properly supported.1

        There is less light between the two opinions than might appear on the surface. The
majority understands Rochow’s fiduciary-duty claim as a repackaging of his benefits-denial
claim, for which it believes Rochow obtained adequate relief as a result of Rochow I, 482 F.3d
860 (6th Cir. 2007), and a potential award of prejudgment interest on remand. Operating under
this conclusion, the majority holds the district court erred when it ordered LINA to disgorge its
profits because ERISA, in its view, precludes “a duplicative or redundant remedy . . . to redress
the same injury.” Maj. Op. 10. The majority opinion does not, however, appear to foreclose
disgorgement as an appropriate equitable remedy under § 502(a)(3) in some cases. The dissent
too interprets ERISA to authorize equitable relief, including disgorgement of profits, to remedy
distinct injuries, such as a plan administrator’s breach of a fiduciary duty owed to plan
participants and beneficiaries. Thus, all appear to agree disgorgement of profits is a potential
remedy under ERISA. The two opinions part on whether Rochow’s fiduciary-duty claim is
merely a repackaging of his benefits-denial claim. This, I believe, is a false dichotomy that
imposes a requirement not found in ERISA.

        I do not agree that the dispositive inquiry governing the availability of equitable relief
under § 502(a)(3) is whether the claim is a repackaging of a benefits-denial claim. Rather, the
governing inquiry under ERISA is whether other equitable relief is appropriate under the



        1
          This is not to say that such a remedy would be appropriate, only that it might be and that I would not
foreclose it at this point.
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                 Page 20

circumstances, and the extent to which the equitable disgorgement claim duplicates the benefits-
denial claim is one factor to be considered in making that determination.

       The statutory framework that authorizes “other appropriate equitable relief” confides the
determination whether and what equitable relief is appropriate to judges, who presumably are
well equipped to determine when a particular set of circumstances warrants additional relief by
focusing on ERISA’s objectives. This understanding of and respect for the discretionary role of
the courts in evaluating claims for equitable relief is consistent with the Supreme Court’s
statements in Varity Corp. v. Howe, 516 U.S. 489 (1996), which contemplate courts’ sound
exercise of their discretion in fashioning appropriate equitable relief:

       We should expect that courts, in fashioning “appropriate” equitable relief, will
       keep in mind the special nature and purpose of employee benefit plans, and will
       respect the policy choices reflected in the inclusion of certain remedies and the
       exclusion of others. Thus, we should expect that where Congress elsewhere
       provided adequate relief for a beneficiary’s injury, there will likely be no need for
       further equitable relief, in which case such relief normally would not be
       “appropriate.”

Id. at 515 (citations and internal quotation marks omitted). Varity does not require a showing of
a “separate and distinct” injury. Maj. Op. 10; cf. id. at 8 (recognizing that Varity “emphasized
that ERISA remedies are concerned with the adequacy of relief to redress the claimant’s injury”).
Rather, it speaks of injury for which adequate relief has not been elsewhere provided, uses the
qualifying terms “likely” and “normally,” and ultimately focuses on the governing word
“appropriate.” We should, therefore, address whether additional equitable relief is appropriate
here, even discuss the types of considerations that should guide the determinations whether and
what equitable relief is appropriate, but we should not preemptively disallow equitable remedies
in particular circumstances where ERISA has not done so.

       Nevertheless, the majority fashions a bifurcated standard, holding that a breach-of-
fiduciary-duty claim is actionable under § 502(a)(3) where the claim is based on “an injury
separate and distinct from the denial of benefits or where the remedy afforded by Congress under
§ 502(a)(1)(B) is otherwise shown to be inadequate.” Id. at 10 (second emphasis added). I find
this standard both confusing and unnecessary.         If the remedy afforded by Congress under
§ 502(a)(1)(B) is adequate, it should not matter that the beneficiary suffered an injury separate
No. 12-2074                 Rochow v. Life Ins. Co. of N. Am.                  Page 21

and distinct from the denial of benefits; I doubt the majority intends otherwise. Conversely, if
the remedy afforded by Congress under § 502(a)(1)(B) is inadequate, it also should not matter
whether the claimant suffered distinct injuries.     Ultimately the question must rest on the
majority’s second inquiry—whether the “remedy afforded by Congress under § 502(a)(1)(B) is
otherwise shown to be inadequate.” I have no doubt that whether the beneficiary suffered
multiple injuries is a factor that is relevant to the ultimate question whether § 502(a)(1)(B)
provides adequate relief. But the majority’s focus on whether a fiduciary’s breach of its duties in
denying benefits and then withholding them are “separate and distinct” injuries or a single injury
seems irrelevant in light of its conclusion that Rochow failed to show that the relief already
received together with the relief that might be awarded on remand is inadequate. The majority
implicitly acknowledges the dispositive inquiry with its conclusion that Rochow made “no
showing that the benefits [he] recovered . . . , plus the attorney’s fees awarded, plus the
prejudgment interest that may be awarded on remand, are inadequate to make [him] whole.” Id.
at 9.

        Further undermining the separate-and-distinct-injury requirement for relief under
§ 502(a)(3) is the majority’s acknowledgement that a plaintiff who recovers benefits under
§ 502(a)(1)(B) can also obtain “other appropriate equitable relief” under § 502(a)(3) in the form
of prejudgment interest, an equitable remedy. The majority allows an interest award even as it
asserts that Rochow suffered only one injury that was “adequately remedied under
§ 502(a)(1)(B),” and that he “did not suffer [a separate and distinct] injury remediable under
§ 502(a)(3).” Id. at 13. Clearly, Rochow was not made whole by the award of benefits and
attorney’s fees. Nearly seven years elapsed between the time he sought benefits and when LINA
finally paid all benefits that were due. Further equitable relief is necessary to compensate
Rochow for LINA’s extraordinary delay in paying benefits. The majority concedes as much in
its remand order directing the district court to consider the award of interest, although it leaves
the ultimate determination to the district court. But, having acknowledged the possibility that
delay in payment might require further appropriate equitable relief, the majority does not explain
why one equitable remedy (interest) may be appropriate in a benefits-denial case, but another
equitable remedy (disgorgement) is never appropriate in such a case, except to say that there is
only one injury.
No. 12-2074                     Rochow v. Life Ins. Co. of N. Am.                         Page 22

        There is a valid distinction between the two equitable remedies that has nothing to do
with whether there is an injury separate and distinct from the denial of benefits: Interest is
generally compensatory, while disgorgement is generally geared toward deterring future
misconduct. See Drennan v. Gen. Motors Corp., 977 F.2d 246, 253 (6th Cir. 1992); The Law of
Trusts and Trustees § 484. I share the majority’s concern that Congress did not intend to turn the
routine denial of benefits into the basis for a recovery of benefits and also an array of equitable
relief, but I would direct that concern to the question whether, in light of the historic distinction
between the two equitable remedies, disgorgement constitutes “other appropriate equitable
relief” under the facts of a particular case, and would refrain from announcing what appears to be
a blanket rule that bars equitable relief in a benefits-denial case.

        Turning to the instant case, the district court did not find that disgorgement of profits is
necessary to make Rochow whole, or that Rochow could have earned the same rate of return had
he been paid his benefits on time.2 Rather, the court’s primary basis for awarding further
equitable relief was LINA’s unjust enrichment, Order, R. 67 at 5–6, and the disgorgement of
profits was largely based on the finding that LINA did not segregate Rochow’s wrongfully
withheld benefits and instead left the amount in its general fund to be used for general operating
expenses, Rochow v. Life Ins. Co. of N. Am., 851 F. Supp. 2d 1090, 1097–98 (E.D. Mich. 2012).
The district court reasoned that LINA earned a rate of return on Rochow’s benefits that it would
not have earned had it segregated the funds in an investment account, and that because Rochow’s
money was inseparable from LINA’s money, he is entitled to a percentage of LINA’s return on
its investments during this period. However, the district court did not find that either the Plan or
ERISA required that Rochow’s disputed benefits be segregated pending resolution of the claim.
Nor is it apparent on what basis the dissent concludes that LINA engaged in prohibited self-
dealing under 29 U.S.C. § 1106(b). There has been no finding that Rochow’s disputed benefits
constituted “plan assets,” or that LINA’s actions in failing to segregate the disputed benefits and
leaving them in the general fund constituted self-dealing under ERISA. Without such findings or
further explanation, I cannot agree that disgorgement is justified based only on the maxim


        2
          The circumstances might, however, support a finding that interest at the actual market rates during the
period of delay would be inadequate compensation for the delay.
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 23

emphasized by the district court—“if you take my money and make money with it, your profit
belongs to me.” Rochow, 851 F. Supp. 2d at 1094 (internal quotation marks omitted).

       In the absence of such justifications, disgorgement as an equitable remedy in a denial-of-
benefits case should be premised on a finding that the decision to deny benefits was not only
arbitrary and capricious but also based on impermissible considerations that call for an equitable
judicial response geared toward deterring similar decision making in the future, as, for example,
where the denial of benefits is not the product of particular claims evaluators’ misguided
evaluations, but rather, an organizational policy to delay paying valid claims for as long as
possible; or where repeated wrongful denials lead to the conclusion that disgorgement is
necessary to assure proper claims processing in the future. See Hill v. Blue Cross & Blue Shield
of Mich., 409 F.3d 710, 718 (6th Cir. 2005); Parke v. First Reliance Standard Life Ins. Co.,
368 F.3d 999, 1008 (8th Cir. 2004) (quoting 1 Dobbs § 4.3(5), at 611 n.16); Restatement (Third)
of Restitution and Unjust Enrichment § 51 (2011).            Further, even when these types of
considerations support disgorgement, the court should consider the effect of disgorgement on
innocent participants in the plan and tailor the remedy accordingly.

       To be clear, a finding that disgorgement is an appropriate remedy in such circumstances
would be based on the totality of the circumstances of the denial, as well as the consequences of
disgorgement, and would not depend on a finding of a separate and independent injury, which,
although relevant, may or may not be present.

       In sum, to the extent the majority’s bifurcated rule identifies two circumstances or
considerations that might justify an award of additional equitable relief, I agree that those
circumstances or considerations are relevant; however, to the extent the majority intends to
announce a rule that either dictates an award of additional equitable relief where either of those
circumstances is present or prohibits such an award where neither is present, I disagree.
Ultimately, the governing inquiry is whether additional equitable relief is appropriate, a decision
normally left to the sound discretion of the district courts, to be exercised according to the
totality of the circumstances surrounding the denial, and subject to review for abuse of
discretion. See Tiemeyer v. Cmty. Mut. Ins. Co., 8 F.3d 1094, 1103 (6th Cir. 1993). Addressing
that question, I conclude that the record as it stands does not support the district court’s exercise
No. 12-2074                 Rochow v. Life Ins. Co. of N. Am.               Page 24

of its discretion in awarding the disgorgement ordered here. Thus, I agree that the order should
be vacated. I would, however, permit the district court to address on remand the concerns raised
here and in the majority opinion, and would not foreclose a disgorgement remedy as “other
appropriate equitable relief” if properly supported on remand.
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 25

                                       _________________

                                            DISSENT
                                       _________________

       STRANCH, Circuit Judge, dissenting. The issue before us arises under a remedial
statute, fashioned on the precepts of equity, which empowers a plan participant to bring a civil
action to “recover benefits due” and “to obtain other appropriate equitable relief.” 29 U.S.C.
§§ 1132(a)(1)(B) & (a)(3). In the parlance of ERISA and equity jurisprudence, the remedy is to
“make whole” the injured. Here, Rochow—a company president whose mental capacity was
destroyed over time by a brain infection—sought disability benefits from LINA starting in 2002.
Over five years later, in October 2007, he received his first benefit payment (a lump sum of over
$300,000), and monthly benefits began. In June 2009, almost seven years after the disability
date and eight months after Rochow died in October 2008, LINA paid a second lump sum for
underpayment of benefits approximating $420,000.

       Rochow sought, and the district court awarded, a make-whole remedy for two ERISA
violations committed by LINA, failure to pay benefits due and breach of fiduciary duty. Based
on evidence presented, the district court found that LINA engaged in deliberate and willful
wrongful acts, created non-existent insurance policy requirements, concocted a knowingly false
rationale for its second denial of benefits, closed the administrative record without medical input
or evidence, and acted in bad faith.       R. 67, Order; Rochow v. Life Ins. Co. of N. Am.,
851 F. Supp. 2d 1090, 1101 (E.D. Mich. 2012). Proceedings in the district court confirmed that
LINA also engaged in prohibited self-dealing under 29 U.S.C. § 1106(b) in the course of
delaying payment of Rochow’s disability benefits for more than seven years. During that
lengthy period of delay, rather than segregating the disability benefits it owed to Rochow in an
interest-bearing account for his later use, LINA commingled Rochow’s benefits with company
funds in a general equity account used in part for corporate investment. Because Rochow earned
a high salary before the onset of his disability, LINA’s intentional delay in paying Rochow’s
substantial disability benefits for more than seven years allowed LINA to earn millions of dollars
in profit for its own gain, in breach of its fiduciary duty not to engage in self-dealing. 29 U.S.C.
§§ 1104(a)(1), 1106(b). Based on expert evidence, the district court found that LINA’s average
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 26

rate of return during the seven-year period was 26%. Rochow’s health deteriorated during that
time and he was forced to meet the financial demands of everyday living and serious illness
without employment income or the disability benefits promised under the Plan.               LINA’s
fiduciary wrongdoing and self-dealing warrant equitable remedies under § 1132(a)(3)—an
accounting and disgorgement of the considerable profits LINA earned on the benefits it withheld
from Rochow.

       The majority avers that such equitable remedies are prohibited under ERISA
jurisprudence because obtaining a remedy under both § 1132(a)(1)(B) and § 1132(a)(3) amounts
to double recovery. Its insistence that Rochow is not entitled to disgorgement of LINA’s profit
under § 1132(a)(3) rests on a faulty premise—its assumption that Rochow suffered the single
injury of LINA’s arbitrary and capricious denial of benefits. Maj. Op. at 6. The majority states
that, “[a]llowing Rochow to recover disgorged profits under § 502(a)(3), in addition to his
recovery under § 502(a)(1)(B), based on the claim that the wrongful denial of benefits also
constituted a breach of fiduciary duty, would—absent a showing that the § 502(a)(1)(B) remedy
is inadequate—result in an impermissible duplicative recovery, contrary to clear Supreme Court
and Sixth Circuit precedent. Maj. Op. at 7. Relying primarily on Varity Corp. v. Howe,
516 U.S. 489 (1996), and Wilkins v. Baptist Healthcare System, Inc., 150 F.3d 609 (6th Cir.
1998), the majority concludes that “Rochow is not entitled to relief under the catchall provision”
of § 1132(a)(3) because “such relief is unnecessary and unavailable” and “he has an adequate
remedy under” § 1132(a)(1)(B). Maj. Op. at 10.

       I will demonstrate below that Varity Corp. and numerous cases decided after it fully
support Rochow’s recovery of benefits under § 1132(a)(1)(B) and the disgorgement of LINA’s
profit under § 1132(a)(3). Wilkins is inapplicable to the issues before us because it is legally and
factually distinguishable. Wilkins sued for disability benefits under § 1132(a)(1)(B) and failed to
prove that his medical condition warranted payment of plan benefits. Wilkins, 150 F.3d at 612–
13. Trying a second time to obtain plan benefits, he “repackaged” the benefits claim as a breach
of fiduciary duty under § 1132(a)(3), but he sought a traditionally legal remedy—compensatory
damages. Id. at 613–14. We barred the “repackaging” of the claim because Wilkins had an
adequate remedy to recover benefits under § 1132(a)(1)(B) and recovery of compensatory
No. 12-2074                 Rochow v. Life Ins. Co. of N. Am.                  Page 27

damages would not constitute “other appropriate equitable relief” under § 1132(a)(3). Id. at
615–16. Wilkins thus insures that a plan participant cannot make an end-run around a denial of
benefits under § 1132(a)(1)(B) by “repackaging” the claim and seeking compensatory damages
under § 1132(a)(3).

       In contrast to the facts of Wilkins, LINA injured Rochow in two distinct ways: by
arbitrarily and capriciously denying his disability benefits claim and by breaching its fiduciary
duties to him. LINA’s denial of benefits breached the Plan terms; LINA’s breach of its fiduciary
obligations violated ERISA statutes and added the element of wrongdoing to the contract breach.
Equity has long recognized that “[a] trustee (or a fiduciary) who gains a benefit by breaching his
or her duty must return that benefit to the beneficiary.”        Skinner v. Northrop Grumman
Retirement Plan B, 673 F.3d 1162, 1167 (9th Cir. 2012). Unlike Wilkins, Rochow sued under
§ 1132(a)(1)(B) to recover Plan benefits and under § 1132(a)(3) to obtain an accounting and
disgorgement of profits wrongfully earned through LINA’s breach of its fiduciary duties—two
separate remedies for two separate injuries under two separate sections of § 1132. Unlike
Wilkins, Rochow proved that his medical condition warranted payment of Plan benefits. And
unlike Wilkins, Rochow sought his second remedy to attain make-whole relief. These two
remedies are not duplicative and neither repackages the other. Both remedies are necessary,
working in tandem, to make Rochow whole for LINA’s ERISA violations.

       By falsely characterizing the wrongs Rochow suffered and by denying the availability of
equitable remedies, the majority opinion stands at odds with governing law and with the facts
before us. Supreme Court opinions, our precedent, and cases from our sister circuits support the
availability of dual ERISA remedies where two distinct injuries exist and two remedies are
necessary to make the plan participant or beneficiary whole. I would affirm the district court, but
I would remand the case for a recalculation of the amount of profit LINA must disgorge.
Accordingly, I must respectfully dissent from the majority opinion.

                 I. ERISA DEFINES LINA’S DUTIES AS A FIDUCIARY

       “ERISA is a comprehensive statute designed to promote the interests of employees and
their beneficiaries in employee benefit plans.” Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 90
(1983). Congress imposed fiduciary duties on ERISA plan sponsors and administrators that are
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                   Page 28

the highest known to the law, Gregg v. Transp. Workers of Am. Int’l, 343 F.3d 833, 841 (6th Cir.
2003), and in doing so, Congress drew much of ERISA’s content from the common law of trusts.
Varity Corp., 516 U.S. at 496. These fiduciary duties attach to particular persons or entities
engaged in the performance of specific ERISA functions. Edmonson v. Lincoln Nat’l Life. Ins.
Co., 725 F.3d 406, 413 (3d Cir. 2013).

       A fiduciary’s first obligation is to “discharge his duties with respect to a plan solely in the
interest of the participants and beneficiaries.” 29 U.S.C. § 1104(a)(1). This duty of loyalty
extends to the individual plan participants and beneficiaries, not only to the ERISA plan itself.
Varity Corp., 516 U.S. at 507; Cent. States, S.E. & S.W. Areas Pension Fund v. Cent. Transp.,
Inc., 472 U.S. 559, 571–72 (1985). A fiduciary has “an unwavering duty” to act as a prudent
person would act in a similar situation and “for the exclusive purpose” of insuring that benefits
are provided to plan participants and their beneficiaries. 29 U.S.C. § 1104(a); Hi-Lex Controls,
Inc. v. Blue Cross Blue Shield of Mich., 751 F.3d 740, 751 (6th Cir. 2014); Gregg, 343 F.3d at
841; James v. Pirelli Armstrong Tire Corp., 305 F.3d 439, 448–49 (6th Cir. 2002). ERISA
expressly forbids a fiduciary from “deal[ing] with the assets of the plan in his own interest or for
his own account.” 29 U.S.C. § 1106(b)(1). The “absolute bar against self dealing” prevents a
fiduciary from “realizing a financial gain” at the expense of the plan participants or beneficiaries.
Hi-Lex Controls, Inc., 751 F.3d at 750 (quoting Brock v. Hendershott, 840 F.2d 339, 341 (6th
Cir. 1988)); Pipefitters Local 636 Ins. Fund v. Blue Cross and Blue Shield of Mich., 722 F.3d
861, 868 (6th Cir. 2013).

        II. ERISA DEFINES REMEDIES FOR BREACH OF FIDUCIARY DUTY

A. Congress authorized equitable remedies in § 1132(a)(3)

       Congress designed ERISA to include equitable remedies that run directly to the
individual plan participant or beneficiary who is injured by a fiduciary breach. The Supreme
Court tells us that the “words of [§ 1132(a)(3)]—‘appropriate equitable relief’ to ‘redress’ any
‘act or practice which violates any provision of this title’—are broad enough to cover individual
relief for breach of a fiduciary obligation.” Varity Corp., 516 U.S. at 510. The structure of
§ 1132 reveals that one of the two catchall provisions providing appropriate equitable relief for
breaches of fiduciary duty that run to an injured beneficiary is § 1132(a)(3). Id. at 512. This
No. 12-2074                   Rochow v. Life Ins. Co. of N. Am.                 Page 29

catchall remedial provision acts “as a safety net, offering appropriate equitable relief for injuries
caused by violations that [§ 1132] does not elsewhere adequately remedy.” Id.

          In the majority’s view, Varity Corp. emphasizes “that ERISA remedies are concerned
with the adequacy of relief to redress the claimant’s injury” and that “equitable relief is not
ordinarily appropriate where Congress has elsewhere provided adequate means of redress for a
claimant’s injury. In other words, a claimant cannot pursue a breach-of-fiduciary-duty claim
under § [1132](a)(3) based solely on an arbitrary and capricious denial of benefits where the
§ [1132](a)(1)(B) remedy is adequate to make the claimant whole.” Maj. Op. at 8–9. If that
were the case, the majority worries, then any arbitrary and capricious denial of plan benefits
would potentially subject a plan fiduciary to disgorgement of profits under § 1132(a)(3) “after
the claimant recovered for wrongful denial of benefits” under § 1132(a)(1)(B). Maj. Op. at 9.

          This unfounded fear is allayed by a proper interpretation of Varity Corp., the cases
following it, and the Supreme Court’s recent decision in CIGNA Corp. v. Amara, 131 S. Ct. 1866
(2011).      These cases demonstrate that a participant or beneficiary may recover under
§ 1132(a)(1)(B) for an arbitrary and capricious denial of plan benefits and may recover further
equitable relief under § 1132(a)(3) to redress a breach of fiduciary duty.          Together these
remedies provide the make-whole relief Congress intended.

          In Varity Corp., the plaintiffs’ employer, serving also as administrator of a self-funded
employee welfare benefit plan, persuaded the plaintiffs by deception to transfer their
employment to a newly-formed subsidiary, thereby withdrawing voluntarily from the welfare
benefit plan and forfeiting benefits under it in exchange for the employer’s assurances that the
plaintiffs would receive the same benefits following transfer. 516 U.S. at 491–94. Just as Varity
Corporation had planned, the insolvency of the new subsidiary stripped the employees of welfare
benefits. Id. at 494. The employees could not sue under § 1132(a)(1)(B) to recover benefits
because the plan was defunct. They could, however, and did sue for and obtain “appropriate
equitable relief” under § 1132(a)(3)—their reinstatement to a different employee plan. Id. at
495.

          The Supreme Court affirmed the reinstatement, holding that individuals may sue under
the catchall provision of § 1132(a)(3) to obtain “other appropriate equitable relief” to remedy a
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                    Page 30

breach of fiduciary duty. Id. at 510–13. Given the objectives of the ERISA statute, the case
explains, “it is hard to imagine why Congress would want to immunize breaches of fiduciary
obligation that harm individuals by denying injured beneficiaries a remedy.” Id. at 513.

       Like the majority here, the amici in Varity Corp. worried that an individual would be able
to “repackage” a denial of benefits claim that is normally reviewed deferentially under the
arbitrary and capricious standard of Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989),
and transform it into a breach of fiduciary duty claim decided under the “rigid level of conduct”
expected of fiduciaries. Id. at 513–14.

       The Supreme Court dismissed their concern. “[C]haracterizing a denial of benefits as a
breach of fiduciary duty does not necessarily change the standard a court would apply when
reviewing the administrator’s decision to deny benefits.” Id. at 514. “After all, Firestone . . .
based its decision upon the same common-law trust doctrines that govern standards of fiduciary
conduct.” Id. at 514–15. Dismissing amici’s concern that “lawyers will complicate ordinary
benefit claims by dressing them up in ‘fiduciary duty’ clothing,” id. at 514, the Court explained
“that where Congress elsewhere provided adequate relief for a beneficiary’s injury, there will
likely be no need for further equitable relief, in which case such relief normally would not be
‘appropriate.’” Id. at 515 (emphasis added).

       The majority transforms the Supreme Court’s conditional language into an absolute bar to
Rochow’s claims, misconstruing the Court’s instruction that ERISA authorizes “further equitable
relief” if relief available “elsewhere” is inadequate. This may be the unusual case that entails
two injuries, but Varity Corp. provides no basis for denying an equitable remedy necessary to
accomplish make-whole relief. The repackaging fears the majority expresses, like those raised
by amici in Varity Corp., should be met with the same response: there is not “any ERISA-
related purpose that denial of a remedy would serve. Rather, . . . granting a remedy is consistent
with the literal language of the statute, the Act’s purposes, and pre-existing trust law.” Id.

B. Remedies under § 1132(a)(3) were traditionally available in equity

       Section 1132(a)(3) “countenances only such relief as will enforce” ERISA’s provisions
or the terms of the plan, and it “authorizes the kinds of relief ‘typically available in equity’ in the
No. 12-2074                 Rochow v. Life Ins. Co. of N. Am.                  Page 31

days of ‘the divided bench,’ before law and equity merged.” US Airways, Inc. v. McCutchen,
133 S. Ct. 1537, 1544, 1548 (2013) (quoting Mertens v. Hewitt Assoc., 508 U.S. 248, 256
(1993)). The most definitive explanation of the types of equitable remedies available under
§ 1132(a)(3) is found in the Supreme Court’s pronouncement in Cigna Corp. v. Amara, 131 S.
Ct. 1866 (2011). Because Congress specified that courts may grant “other appropriate equitable
relief” under § 1132(a)(3), courts may employ remedies that were traditionally available in
equity, including reformation of contract, injunctions, mandamus, restitution, and surcharge,
which is a monetary remedy against a trustee or fiduciary. Id. at 1878–80. “[T]he fact that this
relief takes the form of a money payment does not remove it from the category of traditionally
equitable relief.” Id. at 1880. This is because courts sitting in equity “possessed the power to
provide relief in the form of monetary ‘compensation’ for a loss resulting from a trustee’s breach
of duty, or to prevent the trustee’s unjust enrichment.” Id. (citing Restatement (Third) of Trusts
§ 95, and Comment a (Tent. Draft No. 5, Mar. 2, 2009)). The surcharge remedy extends “to a
breach of trust committed by a fiduciary encompassing any violation of a duty imposed upon that
fiduciary” and can be used to accomplish “make-whole relief.” Id. The equity courts did not
require a showing of detrimental reliance in surcharge cases but “would ‘mold the relief to
protect the rights of the beneficiary according to the situation involved.’” Id. at 1881 (quoting
Bogert’s Trusts & Trustees § 861, at 4). A fiduciary may be surcharged under § 1132(a)(3) if the
plaintiff proves actual harm and causation by a preponderance of the evidence, and actual harm
might “come from the loss of a right protected by ERISA or its trust-law antecedents.” Id.

       In explaining the scope of equitable remedies available under § 1132(a)(3), Amara also
clarified two previous Supreme Court cases, correcting lower court decisions that had interpreted
the cases as narrowing the scope of “other appropriate equitable relief” available under
§ 1132(a)(3). Amara, 131 S. Ct. at 1878 (referring to Mertens v. Hewitt Assoc., 508 U.S. 248
(1993), and Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204 (2002). Mertens does
not foreclose equitable relief against a plan fiduciary, as some courts had held, because in that
case a plan beneficiary sought compensatory damages from a non-fiduciary, a private firm that
provided actuarial services to a trustee. Id. (citing Mertens, 508 U.S. at 253, 255, 256). Relief
was not available under § 1132(a)(3) because the beneficiary sought traditionally legal, not
equitable relief, against a non-fiduciary. Id. In Great-West, the suit was brought by the fiduciary
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 32

against the beneficiary. After the injured beneficiary recovered compensatory damages from a
tortfeasor, the fiduciary sought reimbursement for the medical expenses it had paid on the
beneficiary’s behalf. Id. The fiduciary tried to place a lien on the money the beneficiary
collected, but a lien is traditionally considered to be legal, not equitable, relief. Id. at 1878–79.
Because the fiduciary did not seek an equitable remedy—the placement of a constructive trust on
the particular money the tortfeasor paid to the beneficiary—the Court determined that equitable
relief under § 1132(a)(3) was not available. Id. Mertens and Great-West thus do not present any
obstacle to Rochow’s use of § 1132(a)(3) to recover traditional equitable relief from LINA, a
breaching fiduciary, even if that remedy is formulated to avoid the unjust enrichment of the
fiduciary. See Amara, 131 S. Ct. at 1879–80.

       Reading Amara and Varity Corp. together, we see that the remedies awarded to Rochow
comport with the statute, its purposes, and trust law. The principle is clear that a plaintiff may
pursue relief under both § 1132(a)(1)(B) and (a)(3) if wrongly denied benefits are recovered
under (a)(1)(B) and “other appropriate equitable relief”—something in addition to the award of
benefits—is necessary to make the plaintiff whole for a breach of fiduciary duty. In this case,
requiring LINA to disgorge its profits earned on wrongly withheld benefits, accomplished under
(a)(3), was necessary to make Rochow whole and to prevent LINA’s unjust enrichment.

       Our sister circuits recognize that Amara corrects misunderstandings of the lower courts
that have led to the denial of equitable remedies authorized by § 1132(a)(3). After Amara, the
Fourth Circuit explained, it is clear “that Section § 1132(a)(3) allows for remedies traditionally
available at equity and that those remedies include surcharge and estoppel[,]” remedies “at the
heart” of the appeal before that court. McCravy v. Metro. Life Ins. Co., 690 F.3d 176, 177–78
(4th Cir. 2012). The Fifth Circuit characterized Amara as stating “an expansion of the kind of
relief available” under § 1132(a)(3) “when the plaintiff is suing a plan fiduciary and the relief
sought makes the plaintiff whole for losses caused by the defendant’s breach of a fiduciary
duty.” Gearlds v. Entergy Servs., Inc., 709 F.3d 448, 450 (5th Cir. 2013). The Seventh Circuit
pointed to Amara as “clarify[ing] that equitable relief may come in the form of money damages
when the defendant is a trustee in breach of a fiduciary duty.” Kenseth v. Dean Health Plan,
Inc., 722 F.3d 869, 878–79 (7th Cir. 2013). The Eighth Circuit observed that “Amara changed
No. 12-2074                 Rochow v. Life Ins. Co. of N. Am.                 Page 33

the legal landscape by clearly spelling out the possibility of an equitable remedy under
[§ 1132(a)(3)] for breaches of fiduciary obligations by plan administrators.” Silva v. Metro. Life
Ins. Co., 762 F.3d 711, 722 (8th Cir. 2014). And the Ninth Circuit recently reversed and
remanded an ERISA case in part so that the district court could determine in the first instance
under § 1132(a)(3) whether a trustee’s fiduciary breach injured the beneficiary and whether the
surcharge remedy discussed in Amara is available to the beneficiary. Gabriel v. Alaska Elec.
Pension Fund, 773 F.3d 945, 962–63 (9th Cir. 2014).

       Members in the majority here have read Amara to leave “open the possibility that
‘appropriate equitable relief’ could potentially be awarded” under § 1132(a)(3). Lipker v. AK
Steel Corp., 698 F.3d 923, 931 n.4 (6th Cir. 2012). In this case, the majority agrees with Lipker
and the other circuit cases cited above that equitable relief is available under § 1132(a)(3) “to
redress an ERISA violation by a plan fiduciary.” Maj. Op. at 14. And two of our prior cases
acknowledge the availability of dual ERISA claims and remedies under certain circumstances.
In Hill v. Blue Cross & Blue Shield of Michigan, 409 F.3d 710, 718 (6th Cir. 2005), we reversed
the dismissal of a claim under § 1132(a)(3), because that claim challenged defects in systemic,
plan-wide claims-handling procedures, an injury different from the denial of claims for
individual benefits brought under § 1132(a)(1)(B). Similar reasoning is apparent in Gore v. El
Paso Energy Corp. Long Term Disability Plan, 477 F.3d 833, 840–41 (6th Cir. 2007), where we
determined that the plaintiff asserted two distinct injuries permitting claims and recovery under
both § 1132(a)(1)(B) and (a)(3). We thus learn from our own cases that ERISA’s remedy
provisions are not mutually exclusive.

              III. LINA BREACHED ITS FIDUCIARY DUTY TO ROCHOW

       The majority nonetheless denies relief on the ground that “Rochow did not suffer an
injury remediable” under § 1132(a)(3). Maj. Op. at 14. That statement is plainly contrary to the
factual record and extensive case law concerning the types of injuries that plan participants or
beneficiaries may redress through equitable remedies available under § 1132(a)(3).

       We previously recognized that LINA breached its fiduciary duties, Rochow v. Life Ins.
Co. of N. Am., 482 F.3d 860, 866 (6th Cir. 2007) (“Rochow I”), and the majority acknowledges
as much. Maj. Op. at 3. We ruled in the earlier appeal that LINA’s decision to deny Rochow
No. 12-2074                   Rochow v. Life Ins. Co. of N. Am.                    Page 34

disability benefits was not made solely in Rochow’s interest—in other words, LINA breached its
duty of loyalty to Rochow—and LINA’s decision to deny benefits was not made for the
exclusive purpose of providing benefits to Rochow as required by § 1104(a)(1). Rochow I, 482
F.3d at 866.

       The majority opinion and the concurrence point out that this case comes to us with a
complex procedural history, pockmarked by irregularities. While I don’t disagree that the case is
procedurally complex, I do disagree with the conclusion that the district court reached a final
judgment prior to our decision in Rochow I and that it violated the mandate rule by permitting
the parties to litigate the disgorgement remedy for the breach of fiduciary duty claim after
Rochow I. To be sure, the district court clerk docketed a separate document entitled “Judgment”
on the same day that the district court entered the summary judgment order later affirmed in
Rochow I, but the “record demonstrates . . . that [this] document was not a judgment but a mere
clerical error.” Philhall Corp. v. United States, 546 F.2d 210, 213 (6th Cir. 1976). The court had
ruled on LINA’s liability in the context of Rochow’s motion for partial summary judgment and
LINA’s cross-motion for summary judgment.                The court had not made the requisite
determination of the remedy. With this important issue outstanding, certainly the district court
did not “intend[] the document to be a final judgment.” Id.; 15B Charles Alan Wright, Arthur R.
Miller, et al., Federal Practice & Procedure § 3914.28 (2d ed.) (“[A] summary judgment that
determines liability but leaves damages or other relief open for further proceedings is not final.”)

       Moreover, the document purporting to be a final judgment “was not legally sufficient to
constitute a final judgment.” Philhall Corp., 546 F.2d at 213. The Supreme Court has instructed
that “it is necessary to determine whether the language . . . (of any purported judgment)
embodies the essential elements of a judgment for money and clearly evidences the judge’s
intention that it shall be his final act in the case. If it does so, it constitutes his final judgment.”
Id. (quoting United States v. F. & M. Schaefer Brewing Co., 356 U.S. 227, 232 (1958)). “[A]
final judgment for money must, at least, determine or specify the means for determining, the
amount.” F. & M. Schaefer Brewing Co., 356 U.S. at 233. As in Philhall Corp., 546 F.2d at
213, the document entered by the clerk below “did not have the indicia of a final judgment”
because it failed to state that Rochow had prevailed and it did not memorialize any monetary
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 35

award. Instead, the document erroneously “dismissed” the case, clearly contradicting the district
court’s summary judgment order finding in favor of Rochow on liability. LINA filed a notice of
appeal, effectively divesting the district court of jurisdiction to proceed with the litigation
pending resolution of the appeal.

       After our mandate issued in Rochow I, the concurrence posits, the district court lacked
jurisdiction to take any further action in the case by operation of the mandate rule. The Hamilton
case cited in the concurrence points out that the mandate rule is “discretionary, rather than
jurisdictional,” United States v. Hamilton, 440 F.3d 693, 697 (5th Cir. 2006), and we have said
the same thing, albeit in an unpublished case. Mylant v. United States, 48 F. App’x 509, 512 (6th
Cir. 2002) (observing that the mandate rule is one of “policy and practice, not a jurisdictional
limitation”). “The basic tenet of the mandate rule is that a district court is bound to the scope of
the remand issued by the court of appeals.” United States v. Campbell, 168 F.3d 263, 265 (6th
Cir. 1999). The concurrence recognizes that the Rochow I panel affirmed the district court’s
summary judgment order on liability and did not issue any type of remand to the district court.
Although the district court was bound to honor our Rochow I decision in completing the
litigation, as “with all applications of the law of the case doctrine,” the district court could
“consider those issues not decided expressly or impliedly by the appellate court.” Jones v.
Lewis, 957 F.2d 260, 262 (6th Cir. 1992). Taking up the case again after the Rochow I appeal,
the district court determined with finality a monetary award for Rochow that included
disgorgement for LINA’s fiduciary breach. The court’s final decision in no way conflicted with
the Rochow I mandate. In this second appeal, a panel of our court affirmed the district court’s
final decision, Rochow v. LINA, 737 F.3d 415 (6th Cir. 2013) (“Rochow II”), and that same final
decision is presently before us for en banc review. Consequently, any procedural missteps that
occurred earlier in the case are ultimately immaterial for purposes of our en banc decision.

       Contrary to the majority’s assertion that the district court failed to identify any grounds to
support a breach of fiduciary duty claim, Rochow asks us to affirm the district court’s findings
that LINA’s conduct involved a number of deliberate and willful wrongful acts, including
requiring Rochow to meet insurance policy requirements that did not exist, devising a knowingly
false rationale for denying his benefits appeal, and acting without appropriate medical input or
No. 12-2074                 Rochow v. Life Ins. Co. of N. Am.                  Page 36

evidence. R. 67, Order; Rochow, 851 F. Supp. 2d at 1101. On the record before us, these
findings are not clearly erroneous. See Cultrona v. Nationwide Life Ins. Co., 748 F.3d 698, 706
(6th Cir. 2014). LINA’s fiduciary wrongdoing, separate from its arbitrary and capricious denial
of plan benefits, warrants an equitable remedy under § 1132(a)(3).

              IV. BREACH OF FIDUCIARY DUTY REQUIRES A REMEDY

       Persisting in the fiction that Rochow seeks to recover twice for the same injury, the
majority incorrectly posits that “the district court thus treated its finding of an arbitrary and
capricious denial of benefits, in and of itself, as a breach of fiduciary duty,” and claims to be
unaware of any “persuasive authority for the proposition that a wrongful denial of benefits in and
of itself constitutes a breach of fiduciary duty.” Maj. Op. at 7 n.1. Even if that were the issue—
and it is not because LINA engaged in fiduciary misconduct in addition to denying Rochow’s
benefits—at least four circuits besides our own (the Second, Third, Seventh, and Eighth)
recognize that a fiduciary’s arbitrary and capricious delay in paying benefits due under a plan in
itself can constitute a breach of fiduciary duty. I begin with our own precedent.

       More than twenty years ago we stated the well-established principle that “ERISA requires
that a retirement plan be operated for the exclusive benefit of the employees and beneficiaries.”
Sweet v. Consol. Aluminum Corp., 913 F.2d 268, 270 (6th Cir. 1990). Although we assumed
there that a trustee acted prudently in withholding pension funds until a certain date, we
nonetheless held that the delay in payment conferred a benefit on the trustee.           Id.   “Any
additional time one gains, rightfully or wrongfully, in not having to submit payment of a sum of
money owed another is without doubt a benefit. Moreover, the payee . . . has been deprived of
the benefit of those payments.” Id. We expressly held that “[t]o allow the Fund to retain the
interest it earned on funds wrongfully withheld from a beneficiary would be to approve of an
unjust enrichment. Further, the relief granted would fall short of making the beneficiary whole
because he has been denied the use of money which was his.” Id. (internal quotation marks
omitted).

       Ten years after Sweet we upheld a district court’s decision requiring an ERISA fiduciary
to pay to the plan participant class certain benefits along with the rate of return the fiduciary
actually realized on the use of that withheld money. Rybarczyk v. TRW, Inc., 235 F.3d 975, 977–
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 37

78, 986 (6th Cir. 2000).        TRW argued that imposing the actual rate of return was
“unprecedented,” id. at 986, but we disagreed, pointing to the Seventh Circuit’s decision in
Lorenzen v. Employees Retirement Plan of Sperry & Hutchinson Co., 896 F.2d 228 (7th Cir.
1990). In that case an employee’s widow contended that the administrator of a retirement plan
violated its fiduciary duties to her and to her deceased husband causing a loss in retirement
benefits. Id. at 230. The Seventh Circuit held that § 1132(a)(3) authorizes a civil action by a
participant or beneficiary to obtain “appropriate equitable relief” for a violation of plan terms and
that equitable relief to remedy a breach of fiduciary duty can include a payment of money. Id.
(citing Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 154 n.10 (1985)). Because the
retirement plan had held money that belonged to the widow, the Seventh Circuit stated: “Now
that the collateral dispute is over, the plan must return [the money] to her together with the fruits
that it has gleaned by holding on to it.” Id. at 236–37 (emphasis added). Relying on this passage
from Lorenzen and our own prior opinion on unjust enrichment, Sweet, 913 F.2d at 270, we held
that using the rate of return “actually realized by TRW on the relevant funds seems an
appropriate way of avoiding unjust enrichment.” Rybarczyk, 235 F.3d at 986. Importantly, we
said that requiring TRW to pay the actual rate of return “merely deprives TRW of its profit on the
wrongfully denied benefits.” Id. (emphasis added). We decided this approach was equitable, not
punitive, and appropriate under the circumstances where TRW “would arguably receive a
windfall” if we permitted TRW to pay compensation for the delayed payment of benefits to the
plaintiff that was lower than TRW’s actual rate of return. Id. at 987.

       Sweet and Rybarcyzk align closely with the law of our sister circuits. The Second Circuit
considered a case in which MetLife denied benefits for nearly five years after submission of a
claim, but then reversed its prior denials without explanation and paid retroactive benefits in a
lump sum without compensating the claimant for the delay in payment. Dunnigan v. Metro. Life
Ins. Co., 277 F.3d 223, 226 (2d Cir. 2002). Having received disability payments after almost
five years of delay, Dunnigan filed suit under § 1132(a)(3) alleging that MetLife breached its
fiduciary duties by delaying payment and MetLife was unjustly enriched through its breach. Id.
at 226–27. Dunnigan asked for a constructive trust on the amount MetLife earned by failing to
pay the delayed benefits when due or, alternatively, restitution equal to the amount MetLife
earned on the late payment and/or disgorgement of MetLife’s profits. Id. at 227. The Second
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 38

Circuit ruled that MetLife’s delay in paying benefits long after Dunnigan was entitled to receive
them constituted a breach of fiduciary duty because the “delay enriche[d] the fiduciary at the
expense of the beneficiary.” Id. at 230. The court further concluded that no showing of bad faith
by MetLife was required in order for Dunnigan to prevail, id. at 229–30, and she was entitled to
an “equitable make-whole remedy” under § 1132(a)(3) for MetLife’s breach of fiduciary duty.
Id. at 229.   The court vacated the dismissal of Dunnigan’s suit and remanded for further
proceedings. Id. at 232.

       The Seventh Circuit reached similar decisions in two cases, Clair v. Harris Trust &
Savings Bank, 190 F.3d 495 (7th Cir. 1999), and May Department Stores Co. v. Federal
Insurance Co., 305 F.3d 597 (7th Cir. 2002), both involving § 1132(a)(3) claims for equitable
remedies in addition to payment of benefits. In Clair, participants in a defined-contribution
retirement plan sued for breach of fiduciary duty because their benefits were not paid to them in
a timely fashion and no compensation for the delay was offered. Clair, 190 F.3d at 496–97. The
participants characterized their remedy as “restitution of the wrongful gain that the plan obtained
by having the interest-free use of money rightfully theirs under the terms of the plan.” Id. at 498.
Explaining that restitution can be either legal or equitable, the court noted that restitution is
equitable when the person seeking the remedy complains of a breach of trust, as the plaintiffs
did. Id. Constructive trust “is an equitable remedy commonly sought and granted in cases of
unjust enrichment. It operates much like restitution—indeed it is sometimes referred to as a
restitutionary remedy, but it is securely equitable because it is never a legal remedy.” Id. (citing
1 Dan B. Dobbs, Law of Remedies § 4.3, at 587 (2d ed. 1993)). According to the Seventh
Circuit, “such relief is squarely within the scope of” § 1132(a)(3). Id. at 499. Although the
plaintiffs in Clair did not prevail on the merits, the court determined that they were “entitled to
maintain this suit” under § 1132(a)(3). Id.

       In May Department Stores Co., 305 F.3d at 603, the Seventh Circuit followed Clair and
the Second Circuit’s Dunnigan opinion to conclude that the “wrongful withholding of benefits
due can entitle the beneficiary to impose a constructive trust on interest on the withheld benefits,
an equitable remedy that results in a money payment to the plaintiff” under § 1132(a)(3). The
court explained:
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                   Page 39

       By withholding benefits, a plan can obtain interest that would otherwise be
       obtained by the beneficiary. That interest is not itself a benefit, and so the
       beneficiary cannot bring a suit under (a)(1)(B) to recover it. But he can sue to
       recover it under (a)(3), because it is an amount by which the plan has unjustly
       enriched itself, and unjust enrichment is a basis, indeed the usual basis, for
       imposing a constructive trust on a sum of money.

Id. at 603 (citing Wsol v. Fiduciary Mgt. Assoc., Inc., 266 F.3d 654, 656 (7th Cir. 2001), and
Fisher v. Trainor, 242 F.3d 24, 31 (1st Cir. 2001)).

       The same principles govern in the Third Circuit. In Fotta v. Trustees of United Mine
Workers of America, 165 F.3d 209, 211 (3d Cir. 1998), a plan participant invoked
§ 1132(a)(1)(B) and § 1132(a)(3) to recover compensation for delayed payment of benefits
where the benefits ultimately were paid without litigation. The Third Circuit determined that
§1132(a)(3) was “the appropriate vehicle” to recover monetary compensation for delayed
benefits because such an award “serves to prevent unjust enrichment.                Restitution—the
traditional remedy for unjust enrichment—is widely, if not universally, regarded as a tool of
equity.” Id. at 213 (citing Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S.
558, 570 (1990) (“Money damages are considered equitable when ‘they are restitutionary.’”).
The court rejected the notion that it was engrafting a remedy on a statute that Congress did not
intend to provide. Id. at 214. Rather, the court determined that it “effectuate[d] ERISA’s
objectives by recognizing, under principles of equity, that beneficiaries should be fully
compensated and that any unjust enrichment of plans at beneficiaries’ expense should be
avoided.” Id. Accordingly, relying on § 1132(a)(3), the court held “that a beneficiary of an
ERISA plan may bring an action for interest on delayed benefits payments . . . irrespective of
whether the beneficiary also seeks to recover unpaid benefits. Because the remedy we recognize
here is equitable in nature, its award involves an exercise of judicial discretion.” Id.

       Significantly, Supreme Court Justice Alito, then a circuit judge on the Third Circuit,
concurred in the Fotta opinion, observing:

       If the plaintiff in this case can establish that the trustees violated the plan by
       failing to pay his benefits on time, an award of interest would constitute
       “appropriate equitable relief.” Such an award is recognized as appropriate
       equitable relief in comparable circumstances under the law of trusts. See
       Restatement (2d) of Trusts § 207 at 470 (1959); 3 Austin Wakeman Scott and
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 40

        William Franklin Fratcher, The Law of Trusts § 207.1 at 262–63 (4th ed. 1987);
        Nedd v. United Mine Workers of America, 556 F.2d 190, 207 (3d Cir. 1977);
        Toombs v. Daniels, 361 N.W.2d 801, 810 (Minn. 1985). Thus, this is not a case
        like Massachusetts Mutual Life Ins. Co. v. Russell, 473 U.S. 134 (1985), in which
        we were asked to supplement the remedies specified in the statute.

Id. at 215.

        In addition to the Second, Third and Seventh Circuits, the Eighth Circuit also adheres to
the proposition that a fiduciary’s delay in paying benefits due under a plan constitutes a breach of
fiduciary duty that may be rectified through an action filed under § 1132(a)(3). “It is undisputed
that an accounting for profits—the remedy that allows for the disgorgement of profits awarded
by the district court—is a type of relief that was typically available in equity and therefore is
appropriate under § 1132(a)(3)(B).” Parke v. First Reliance Standard Life Ins. Co., 368 F.3d
999, 1008 (8th Cir. 2004). “An accounting for profits is one of a category of traditionally
restitutionary remedies in equity, and is often invoked in conjunction with a constructive trust.”
Id. The court explained that “[a]n accounting is imposed when the property subject to the
constructive trust produces profits while in the defendant’s possession. The defendant is forced
to disgorge those profits, although it is not necessary for the plaintiff to identify any particular
res or fund of money holding the profits.” Id.

        Significantly, “[u]nder traditional rules of equity, a defendant who owes a fiduciary duty
to a plaintiff may be forced to disgorge any profits made by breaching that duty, even if the
defendant’s breach was simply a failure to perform its obligations under a contract.             Id.
(emphasis added). If a fiduciary breaches a contract and also breaches a fiduciary duty, that
fiduciary can be forced to disgorge the profits he earned as a result of his wrong. Id. (quoting
1 Dobbs § 4.3(5), at 611 n.16).      “The important ingredient added by the fiduciary status,
however, is not that status in itself; what is added is wrongdoing as distinct from contract
breach.” Id. at 1008–09 (quoting 1 Dobbs § 4.3(5), at 611 n.16; Valdes v. Larrinaga, 233 U.S.
705, 709 (1914) (“holding that a ‘proper case for equitable relief’ existed where the defendant
breached a fiduciary duty to the plaintiff by failing to pay money owing under the contract”).
Based on these principles, the Eighth Circuit held that First Reliance owed a fiduciary duty to
Parke, First Reliance breached that duty, and First Reliance could be forced under § 1132(a)(3)
to disgorge its profits earned as a result of the breach. Id. at 1009. See also Skretvedt v. E.I.
No. 12-2074                  Rochow v. Life Ins. Co. of N. Am.                  Page 41

DuPont De Nemours, 372 F.3d 193, 212–14 (3d Cir. 2004) (following Fotta and Parke to hold
that an ERISA beneficiary could force disgorgement of profits earned on withheld benefits). As
do several other circuits, the Eighth Circuit authorizes the remedy that the district court below
awarded to Rochow.

       Thus, our own cases and a litany of others from four of our sister circuits undermine the
majority’s premise that no legal basis exists to conclude that LINA’s delay in payment of
benefits to Rochow constituted both an arbitrary and capricious denial of plan benefits under
§ 1132(a)(1)(B) and a breach of LINA’s fiduciary duties remediable under § 1132(a)(3). The
majority ignores these cases because they correct the majority’s mistaken impression that the
district court’s “award reflects concern that LINA had wrongfully gained something, a
consideration beyond the ken of ERISA make-whole remedies.” Maj. Op. at 9. Not only does
the district court’s award appropriately address LINA’s wrongful gain at Rochow’s expense, but
the relief for the wrongful gain falls squarely within ERISA’s equitable remedies, as recognized
by the Supreme Court, our court, and other circuits. “ERISA’s duty of loyalty bars a fiduciary
from profiting even if no loss to the plan occurs,” and the remedy of disgorgement exists to
deprive “wrongdoers of ill-gotten gains,” not “to compensate for a loss.” Edmondson, 725 F.3d
at 415 (internal quotation marks omitted); Leigh v. Engle, 727 F.2d 113, 122 (7th Cir. 1984)
(“ERISA clearly contemplates actions against fiduciaries who profit by using trust assets, even
where the plan beneficiaries do not suffer direct financial loss.”). According to the majority, the
payment of benefits, attorney’s fees, and prejudgment interest are sufficient to compensate
Rochow for his injuries. But only the disgorgement of ill-gotten profits can wholly remedy
LINA’s breach of its fiduciary duties.

       The court below got it exactly right. By arbitrarily and capriciously failing to pay
Rochow benefits owed under the terms of the plan and by delaying the payment of full benefits
for more than seven years to enrich itself, LINA violated both the plan terms and its fiduciary
duties under ERISA. LINA’s wrongful gain of profit, earned through breach of its fiduciary
duties, can be equitably remedied under § 1132(a)(3) by ordering an accounting and by directing
LINA to disgorge the profit and pay it directly to Rochow. See Great-West Life & Annuity Ins.
Co., 534 U.S. at 214 n.2 (recognizing “an accounting for profits, a form of equitable restitution”).
No. 12-2074                   Rochow v. Life Ins. Co. of N. Am.                Page 42

“The elementary rule of restitution is that if you take my money and make money with it, your
profit belongs to me.” Nickel v. Bank of Am. Nat’l Trust & Sav. Ass’n, 290 F.3d 1134, 1138 (9th
Cir. 2002).

              V. THE DISGORGEMENT AWARD MUST BE RECALCULATED

       I would return the case to the district court, however, for a recalculation of the award to
Rochow. The figure awarded by the district court seems to derive from the total shown on
Rochow’s corrected Exhibit A filed on May 25, 2012, plus daily interest the court added until
July 24, 2012, when the court filed its Order Requiring Disgorgement. R.121-2 Page ID 3712.

       LINA objected below to the corrected Exhibit A, pointing out several significant errors in
it. The most conspicuous problem is that full profits are calculated through March 2012, R. 121-
2 Page ID 3725 (and by the court through July 2012), even though Exhibit A confirms that LINA
made all required payments to Rochow or his estate by September 2009, with the exception of
$2,065.52. R. 121-2 Page ID 3722. The additional errors LINA identified in its June 2012 filing
with the district court, R. 122, may warrant further reductions in the amount of profits ordered
disgorged by the district court. I would therefore reverse the award as calculated and remand the
case to the district court for reconsideration.

                                        VI. CONCLUSION

       We do not create new, double remedies out of whole cloth if we affirm the district
court’s decision to require LINA to disgorge the profit it earned by breaching its fiduciary duties
to Rochow. Nor will the sky fall if we affirm this remedy, as the Supreme Court aptly pointed
out in response to the concerns of amici in Varity Corp., 516 U.S. at 513–14. By recognizing
that some few cases may include claims and remedies for injuries incurred under both
§ 1132(a)(1)(B) and § 1132(a)(3), we simply join the mainstream view of our sister circuits
acknowledging the trust law principles that undergird ERISA’s equity jurisprudence.

       In this case, the disgorgement remedy is appropriate based on the evidence and the
district court’s findings concerning LINA’s malfeasance, the length of the delay in paying
benefits due, and the extraordinary profit LINA reaped from its malfeasance.              Practical
considerations abound. Allowing LINA to retain its profit creates an incentive for claims
No. 12-2074                   Rochow v. Life Ins. Co. of N. Am.                  Page 43

administrators to delay paying much-needed benefits to participants and beneficiaries while
investing that money for their own gain. LINA’s conduct undercompensates the participant or
beneficiary by forcing him to absorb expenses incurred as a result of the delay in the payment of
benefits while LINA gains from delaying the claims process as long as possible. Permitting
LINA to keep its profit also encourages fiduciaries to commingle plan assets with company
funds.

         The courts will not often come across a case as troubling as this one. I recognize, as will
district courts, that disgorgement of profit should be used sparingly and only when equity
requires it. In the ordinary benefits case—where there is a wrongful denial of benefits but no
breach of fiduciary duties like the ones here—an award of prejudgment interest might be
sufficient to compensate the beneficiary for the lost time value of money. See, e.g., Schumacher
v. AK Steel Corp. Retirement Accumulation Pension Plan, 711 F.3d 675, 679, 686 (6th Cir.
2013); Ford v. Uniroyal Pension Plan, 154 F.3d 613, 616 (6th Cir. 1998). But where an
arbitrary and capricious denial of benefits is coupled with a breach of fiduciary duty, as it is here,
ERISA provides a make-whole remedy that includes appropriate equitable relief under
§ 1132(a)(3).

         Because the majority holds that ERISA bars the make-whole remedy awarded to
Rochow, I respectfully dissent.